Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00893-CR

                                    Ryan Stephen KIDD,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR7803
                     Honorable Catherine Torres-Stahl, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED September 4, 2019.


                                               ____________________________
                                               Sandee Bryan Marion, Chief Justice